Name: Council Regulation (EC) No 3060/95 of 22 December 1995 on the arrangements for imports of certain textile products originating in Taiwan
 Type: Regulation
 Subject Matter: industrial structures and policy;  Asia and Oceania;  international trade;  tariff policy;  leather and textile industries;  trade policy
 Date Published: nan

 « 30 . 12 . 95 I EN I Official Journal of the European Communities No L 326/25 COUNCIL REGULATION (EC ) No 3060/95 of 22 December 1995 on the arrangements for imports of certain textile products originating in Taiwan Whereas the import arrangements at present in force expire on 31 December 1995 ; whereas it is necessary to provide for transitional arrangements in respect of products shipped before 1 January 1996, HAS ADOPTED THIS REGULATION: Article 1 1 . From 1 January 1996 to 31 December 1998 importation into the Community of the textile products falling under the categories listed in Annex I shall be governed by the provisions of this Regulation . 2 . Classification shall be based on the combined nomenclature (CN). 3 . Subject to the provisions of this Regulation, importation into the Community of the textile products referred to in paragraph 1 shall not be subject to quantitative restrictions or to measures having equivalent effect . THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas Council Regulation (EEC ) No 3951/92 of 29 December 1992 on the arrangements for imports of certain textile products originating in Taiwan (') laid down the arrangements for the imports into the Community of the products in question until 31 December 1995 ; Whereas these arrangements should be maintained beyond that date until such time as Taiwan accedes to the World Trade Organization; Whereas, in order, inter alia, to ensure compliance with the objectives of this Regulation, the release for free circulation of the products in question should be made subject to import authorization on presentation of an export document issued in Taiwan by a body affording all the necessary guarantees ; Whereas it is necessary to provide that neither handicraft or traditional folklore products, for which an appropriate certification system will be devised, nor products introduced into the customs territory of the Community under the inward processing rules or under other temporary admission rules and re-exported from that territory in the same state or after processing are to be set off against the abovementioned quantitative limits; Whereas provision should be made for introducing, where certain conditions are fulfilled, quantitative limits on textile products which are included in the import arrangements applicable to Taiwan but for which no quantitative limit has been fixed; Whereas it should be possible, where it is found that products originating in Taiwan and subject to this Regulation have been imported into the Community in an attempt to evade the provisions of this Regulation, to deduct the quantity of goods concerned from the appropriate quantitative limits established under this Regulation; Whereas it should be possible to introduce specific quantitative limits for products obtained under the outward processing relief arrangements; Article 2 1 . In 1996, 1997, and 1998 , importation into the Community of textile products listed in Annex II and originating in Taiwan shall be effected within the limits of quantitative Community limits laid down in the said Annex . 2 . For the purposes of the application of this Regulation, the concept of originating products, as well as the means of monitoring their origin, shall be those defined by the relevant Community rules in force . 3 . Subject to the other provisions of this Article, the release for free circulation in the Community of the products referred to in paragraph 1 shall be subject to the presentation of an import authorization issued by the Member States' authorities at the importer's request, on presentation by the said importer of an export document conforming to the model in Annex III, issued by the Taiwan Textile Federation. 4 . The authorities of the Member State of import shall issue the import authorization in conformity with the rules and procedures established in Council Regulation (EEC ) No 3030/93 of 12 October 1993 on common rules (') OJ No L 405 , 31 . 12. 1992 , p . 6 . Regulation as last amended by Regulation (EC) No 3312/94 (OJ No L 350, 31 . 12 . 1994, p. 3 ). No L 326/26 PEN Official Journal of the European Communities 30 . 12 . 95 for imports of certain textile products from third countries ( ] ). Imports authorized in accordance with the provisions of the first subparagraph shall be set off against the quantitative limits established for the year in which the products were shipped in Taiwan. For the purposes of this Regulation, shipment of the goods is considered to have taken place on the date of their loading on the exporting aircraft , vehicle or vessel . 5 . The release after 1 January 1996 for free circulation in the Community of the products covered by this Regulation shall be subject to the import arrangements which were in force before that date , provided that the products were loaded on board in Taiwan before 1 January 1996. 6 . Should it appear that additional supplies of a product listed in Annex II are required in the Community, importation of amounts greater than those mentioned in Annex II may be authorized in accordance with the procedure laid down in Article 9 . 7. The definition of quantitative limits laid down in Annex II and of the categories of products to which they apply shall be adapted in accordance with the procedure laid down in Article 9 , where this proves necessary to ensure that any subsequent amendment to the combined nomenclature or a decision amending the classification of such products does not result in a reduction of such quantitative limits . 3 . The limits referred to in paragraphs 1 and 2 shall be introduced in accordance with the procedure referred to in Article 9 . 4 . The provisions for the administration of the quantitative limits described in Articles 2 , 4 , 6 , 7 and 8 , shall apply to quantitative limits established under this Article, save for any different provisions adopted in accordance with the procedure referred to in Article 9 . Article 4 1 . According to the procedure envisaged in Article 9 , imports in excess of the quantitative limits laid down in Article 2, may be authorized either by carrying over unused quantities from the quantitative limits of the preceding year or by advance drawing on the quantitative limits for the following year, provided that such carry-over and advance drawing does not exceed respectively 7 and 5 % of the quantitative limit to be increased . 2 . According to the procedure envisaged in Article 9 , the Community may authorize the transfer of unused quantities from one quantitative limit to another quantitative limit within the following limits only:  between categories 2 and 3 of Group I : 4% of the quantitative limit to which the transfer is made,  between categories 4 to 8 of Group I : 4% of the quantitative limit to which the transfer is made,  from the categories in Groups I, II and III to categories in Groups II and III : 5 % of the quantitative limit to which the transfer is made. The table of equivalences applying to the transfers referred to in the first subparagraph is given in Annex I. 3 . The cumulative application of the flexibility arrangements set out in paragraphs 1 and 2 may not exceed, with regard to each quantitative limit, 12% . Article 5 Where the Commission finds that products originating in Taiwan which are subject to quantitative limits established under this Regulation have been transshipped, rerouted or otherwise imported into the Community in circumvention of this Regulation and where there is clear proof of such circumvention, in accordance with the procedure laid down in Article 9, amounts shall be deducted from the quantitative limits established under this Regulation equivalent to the amount of the products concerned originating in Taiwan . Article 6 Specific limits for products resulting from economic outward processing operations fulfilling the conditions set out in Council Regulation (EC ) No 3036/94 of Article 3 1 . Imports of textile products of the categories to which this Regulation applies, originating in Taiwan and not listed in Annex II, may be made subject to quantitative limits where the level of those imports exceeds the level of the total imports in the Community of the same products in the preceding year by the following percentages :  for the categories of products in Group I : 0,4 % ,  for the categories of products in Group II : 2 % ,  for the categories of products in Group III : 6 % . 2 . Such limits may not be set at an annual level lower than 106 % of the volume of the imports during the year preceding that in which imports exceeded the threshold established in accordance with paragraph 1 , nor lower than the level established under paragraph 1 , nor lower than the 1985 volume of imports of the category of products in question originating in Taiwan. (') OJ No L 275 , 8 . 11 . 1993 , p. 1 . Regulation as last amended by Regulation (EC) No 1616/95 (OJ No L 154, 5 . 7 . 1995 , p . 3 ). 30 . 12 . 95 EN Official Journal of the European Communities No L 326/27 8 December 1994 establishing economic outward processing arrangements applicable to certain textiles and clothing products reimported into the Community after working or processing in certain third countries (') may be established, in accordance with the procedure described in Article 9, in respect of the products listed in Annex II or subject to quantitative limits under Article 3 . , Article 7 Products referred to in Article 1 which are brought into the customs territory of the Community under inward processing arrangements or under other temporary admission arrangements and re-exported from that territory in an unaltered state or after processing shall not be charged against the quantitative limits referred to in Articles 2 and 3 . request of the representative of a Member State , shall refer the matter to the Committee which has been established by Regulation (EEC ) No 3030/93 . The Commission representative, who shall chair the Committee, shall submit to the Committee a draft of the measures to be taken . The Committee shall deliver an opinion on the draft measures within a period which may be fixed by the chairman depending on the degree of urgency of the matter . The Committee shall decide by the majority specified in Article 148 (2 ) of the Treaty for the adoption of acts by the Council on a proposal from the Commission . In the case of votes within the Committee, the votes of the Member States ' representatives shall be weighted in accordance with the abovementioned Article. The chairman shall not vote. The Commission shall adopt the measures proposed where they are in conformity with the Committee's opinion . Where the measures proposed are not in conformity with the Committee's opinion, or where no opinion has been given, the Commission shall submit to the Council without delay a proposal for the measures to be taken. The Council shall act by a qualified majority . Should the Council fail to take a decision within one month of the date on which the proposal was laid before it, the Commission shall adopt the proposed measures. Article 8 1 . Products referred to in Article 1 shall not be set off against the quantitative limits referred to in Articles 2 and 3 if they comply with the criteria set out below: (a ) fabrics, woven on handlooms entirely operated by hand or foot, of a traditional variety made by the cottage industry in Taiwan; ( b ) clothes or other textile articles of a traditional variety fabricated by the cottage industry in Taiwan, obtained manually from fabrics described above and handsewn without the aid of machinery; ( c ) handmade traditional folklore textile products made by the cottage industry in Taiwan. 2 . For the application of paragraph 1 , products must on importation, be accompanied by a certificate conforming to the model in Annex IV and issued by the Taiwan Textile Federation. Article 10 The chairman may, on his own initiative or at the request of one of the Member States' representatives, consult the Committee about any other matter relating to the operation of this Regulation. Article 11 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1996 to 31 December 1998 . Article 9 Where reference is made to the procedure, defined in this Article, the chairman, on his own initiative or at the This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 December 1995 . For the Council The President L. AT1ENZA SERNA H OJ No L 322 , 15 . 12. 1994, p. 1 . No L 326/28 lEN Official Journal of the European Communities 30 . 12 . 95 ANNEX' I PRODUCTS REFERRED TO IN ARTICLE 1 1 . When the constitutive material of the products of categories 1 to 114 is not specifically mentioned, these products are to be taken to be made exclusively of wool or of fine hair, of cotton or of man-made fibres. 2 . Garments which are not recognizable as being garments for men or boys or as being garments for women or girls are classified with the latter. 3 . Where the expression ' babies ' garments ' is used, this is meant to cover garments up to and including commercial size 86 . GROUP I A Category CN code Description Table of equivalence 1996 pieces/kg g/piece (D ( 2 ) ( 3 ) (4 ) (5 ) 1 5204 11 00 5204 19 00 5205 11 00 5205 12 00 5205 13 00 5205 14 00 5205 15 10 5205 15 90 5205 21 00 5205 22 00 5205 23 00 5205 24 00 5205 26 00 5205 27 00 5205 28 00 5205 31 00 5205 32 00 5205 33 00 5205 34 00 5205 35 10 5205 35 90 5205 41 00 5205 42 00 5205 43 00 5205 44 00 5205 46 00 5205 47 00 5205 48 00 5206 11 00 5206 12 00 5206 13 00 5206 14 00 5206 15 10 5206 15 90 5206 21 00 5206 22 00 5206 23 00 5206 24 00 5206 25 10 5206 25 90 5206 31 00 5206 32 00 5206 33 00 Cotton yarn, not put up for retail sale 30. 12 . 95 I EN I Official Journal of the European Communities No L 326/29 1 ) (2 ) ( 3 ) (4 ) ( 5 ) 1 (cont'd) 5206 34 00 5206 35 10 5206 35 90 5206 41 00 5206 42 00 5206 43 00 5206 44 00 5206 45 10 5206 45 90 ex 5604 90 00 2 Woven fabrics of cotton, other than gauze, terry fabrics , narrow woven fabrics , pile fabrics , chenille fabrics , tulle and other net fabrics 5208 11 10 5208 11 90 5208 12 11 5208 12 13 5208 12 15 5208 12 19 5208 12 91 5208 12 93 5208 12 95 5208 12 99 5208 13 00 5208 19 00 5208 21 10 5208 21 90 5208 22 11 5208 22 13 5208 22 15 5208 22 19 5208 22 91 5208 22 93 5208 22 95 5208 22 99 5208 23 00 5208 29 00 5208 31 00 5208 32 11 5208 32 13 5208 32 15 5208 32 19 5208 32 91 5208 32 93 5208 32 95 5208 32 99 5208 33 00 5208 39 00 5208 41 00 5208 42 00 5208 43 00 5208 49 00 5208 51 00 5208 52 10 5208 52 90 5208 53 00 5208 59 00 5209 5209 5209 5209 5209 5209 5209 5209 5209 11 00 12 00 19 00 21 00 22 00 29 00 31 00 32 00 39 00 No L 326/30 EN Official Journal of the European Communities 30 . 12 . 95 ( 2 ) ( 3 ) 4 5( 1 ) 2 (cont 'd) 5209 41 00 5209 42 00 5209 43 00 5209 49 10 5209 49 90 5209 51 00 5209 52 00 5209 59 00 5210 11 10 5210 11 90 5210 12 00 5210 19 00 5210 21 10 5210 21 90 5210 22 00 5210 29 00 5210 31 10 5210 31 90 5210 32 00 5210 39 00 5210 41 00 5210 42 00 5210 49 00 5210 51 00 5210 52 00 5210 59 00 5211 11 00 5211 12 00 5211 19 00 5211 21 00 5211 22 00 5211 29 00 5211 31 00 5211 32 00 5211 39 00 5211 41 00 5211 42 00 5211 43 00 5211 49 10 5211 49 90 5211 51 00 5211 52 00 5211 59 00 5212 11 10 5212 11 90 5212 12 10 5212 12 90 5212 13 10 5212 13 90 5212 14 10 5212 14 90 5212 15 10 5212 15 90 5212 21 10 5212 21 90 5212 22 10 5212 22 90 5212 23 10 5212 23 90 5212 24 10 5212 24 90 5212 25 10 5212 25 90 ex 5811 00 00 ex 6308 00 00 30 . 12 . 95 I EN I Official Journal of the European Communities No L 326/31 1 (2 ) 3 ) (4 ) ( 5 ) 2 a (a ) Of which: other than unbleached or bleached 5208 5208 5208 5208 5208 5208 5208 5208 5208 5208 5208 5208 5208 5208 5208 5208 5208 5208 5208 5208 5209 5209 5209 5209 5209 5209 5209 5209 5209 5209 5209 5210 5210 5210 5210 5210 5210 5210 5210 5210 5210 5211 5211 5211 5211 5211 5211 5211 5211 5211 5211 5211 5212 5212 5212 5212 5212 5212 5212 5212 5212 5212 5212 5212 31 00 32 11 32 13 32 15 32 19 32 91 32 93 32 95 32 99 33 00 39 00 41 00 42 00 43 00 49 00 51 00 52 10 52 90 53 00 59 00 31 00 32 00 39 00 41 00 42 00 43 00 49 10 49 90 51 00 52 00 59 00 31 10 31 90 32 00 39 00 41 00 42 00 49 00 51 00 52 00 59 00 31 00 32 00 39 00 41 00 42 00 43 00 49 10 49 90 51 00 52 00 59 00 13 10 13 90 14 10 14 90 15 10 15 90 23 10 23 90 2410 24 90 25 10 25 90 ex 5811 00 00 ex 6308 00 00 No L 326/32 I EN I Official Journal of the European Communities 30 . 12 . 95 1 2 ) ( 3 ) (4 ) (5 ) 3 Woven fabrics of synthetic fibres (discontinuous or waste) other than narrow-woven fabrics , pile fabrics (including terry fabrics) and chenille fabrics 5512 11 00 5512 19 10 5512 19 90 5512 21 00 5512 29 10 5512 29 90 5512 91 00 5512 99 10 5512 99 90 55 13 11 10 5513 11 30 5513 11 90 5513 12 00 5513 13 00 5513 19 00 5513 21 10 5513 21 30 5513 21 90 5513 22 00 5513 23 00 5513 29 00 5513 31 00 5513 32 00 5513 33 00 5513 39 00 5513 41 00 5513 42 00 5513 43 00 5513 49 00 5514 11 00 5514 12 00 5514 13 00 5514 19 00 5514 21 00 5514 22 00 5514 23 00 5514 29 00 5514 31 00 5514 32 00 5514 33 00 5514 39 00 5514 41 00 5514 42 00 5514 43 00 5514 49 00 5515 11 10 5515 11 30 5515 11 90 5515 12 10 5515 12 30 5515 12 90 5515 13 11 5515 13 19 5515 13 91 5515 13 99 5515 19 10 5515 19 30 5515 19 90 5515 21 10 5515 21 30 5515 21 90 5515 22 11 5515 22 19 5515 22 91 5515 22 99 5515 29 10 5515 29 30 30 . 12 . 95 EN Official Journal of the European Communities No L 326/33 1 (2 ) (3 ) 4 5 3 (cont 'd) 3 (a ) (a ) Of which: other than unbleached or bleached 5515 29 90 5515 91 10 5515 91 30 5515 91 90 5515 92 11 5515 92 19 5515 92 91 5515 92 99 5515 99 10 5515 99 30 5515 99 90 5803 90 30 ex 5905 00 70 ex 6308 00 00 551219 10 5512 19 90 5512 29 10 5512 29 90 5512 99 10 5512 99 90 5513 21 10 5513 21 30 5513 21 90 5513 22 00 5513 23 00 5513 29 00 5513 31 00 5513 32 00 5513 33 00 5513 39 00 5513 41 00 5513 42 00 5513 43 00 5513 49 00 5514 21 00 5514 22 00 5514 23 00 5514 29 00 5514 31 00 5514 32 00 5514 33 00 5514 39 00 5514 41 00 5514 42 00 5514 43 00 5514 49 00 5515 11 30 5515 11 90 5515 12 30 5515 12 90 5515 13 19 5515 13 99 5515 19 30 5515 19 90 5515 21 30 5515 21 90 5515 22 19 ' 5515 22 99 5515 29 30 5515 29 90 5515 91 30 5515 91 90 No L 326/34 Official Journal of the European Communities 30 . 12 . 95 ( 1 ) (2 ) ( 3 ) (4 ) (5 ) 3 (a ) 5515 92 19 (cont'd) 5515 92 99 l 5515 99 30 5515 99 90 ex 5803 90 30 l ex 5905 00 70 * ex 6308 00 00 30 . 12 . 95 EN Official Journal of the European Communities No L 326/35 GROUP I B (2 ) ( 3 ) ( 4 ) ( 5 ) Shirts, T-shirts , lightweight fine knit roll , polo or turtle-necked 6,48 154 jumpers and pullovers ( other than of wool or fine animal hair), undervests and the like, knitted or crocheted 4,53 221Jerseys, pullovers, slipovers , waistcoats , twinsets , cardigans, bed-jackets and jumpers (other than jackets and blazers ), anoraks, windcheaters , waister jackets and the like , knitted or crocheted 6105 10 00 6105 20 10 6105 20 90 6105 90 10 6109 10 00 6109 90 10 6109 90 30 6110 20 10 6110 30 10 6101 10 90 6101 20 90 6101 30 90 6102 10 90 6102 20 90 6102 30 90 6110 10 10 6110 10 31 6110 10 35 6110 10 38 6110 10 91 6110 10 95 6110 10 98 6110 20 91 6110 20 99 6110 30 91 6110 30 99 6203 41 10 6203 41 90 6203 42 31 6203 42 33 6203 42 35 6203 42 90 6203 43 19 6203 43 90 6203 49 19 6203 49 50 6204 61 10 6204 62 31 6204 62 33 6204 62 39 6204 63 18 6204 69 18 6211 32 42 6211 33 42 6211 42 42 6211 43 42 ( 1 ) 4 5 6 7 8 1,76 568Men's or boys' woven breeches, shorts other than swimwear and trousers ( including slacks ); women's or girls ' woven trousers and slacks, of wool, of cotton or of man-made fibres; lower parts of tracksuits with lining, other than category 16 or 29, of cotton or of man-made fibres Women's or girls ' blouses, shirts and shirt-blouses, whether or not knitted or crocheted, of wool , cotton or man-made fibres 5,55 1806106 10 00 6106 20 00 6106 90 10 6206 20 00 6206 30 00 6206 40 00 2176205 10 00 6205 20 00 6205 30 00 Men's or boys' shirts, other than knitted or crocheted, of wool, cotton 4,60 or man-made fibres No L 326/36 I EN I Official Journal of the European Communities 30. 12 . 95 GROUP II A (l ( 3 ) &lt;4 (5 ) 9 ( 2 ) 5802 11 00 5802 19 00 ex 6302 60 00 Terry towelling and similar woven terry fabrics of cotton; toilet linen and kitchen linen, other than knitted or crocheted, of terry towelling and woven terry fabrics, of cotton 20 Bed linen, other than knitted or crocheted6302 6302 6302 6302 6302 6302 6302 21 00 22 90 29 90 31 10 31 90 32 90 39 90 22 Yarn of staple or waste synthetic fibres, not put up for retail sale5508 10 11 5508 10 19 5509 11 00 5509 12 00 5509 21 10 5509 21 90 5509 22 10 5509 22 90 5509 31 10 5509 31 90 5509 32 10 5509 32 90 5509 41 10 5509 41 90 5509 42 10 5509 42 90 5509 51 00 5509 52 10 5509 52 90 5509 53 00 5509 59 00 5509 61 10 5509 61 90 5509 62 00 5509 69 00 5509 91 10 5509 91 90 5509 92 00 5509 99 00 5508 10 19 5509 31 10 5509 31 90 5509 32 10 5509 32 90 5509 61 10 5509 61 90 5509 62 00 5509 69 00 22 (a (a ) Of which acrylic 23 Yarn of staple or waste artificial fibres, not put up for retail sale5508 20 10 5510 11 00 5510 12 00 5510 20 00 5510 30 00 5510 90 00 30 . 12 . 95 F.N Official Journal of the European Communities No L 326/37 i (2 ) ( 3 ) 4 (5 ) 32 Woven pile fabrics and chenille fabrics (other than terry towelling or terry fabrics of cotton and narrow-woven fabrics) and tufted textile surfaces, of wool, of cotton or of man-made textile fibres 5801 10 00 5801 21 00 5801 22 00 5801 23 00 5801 24 00 5801 25 00 5801 26 00 5801 31 00 5801 32 00 5801 33 00 5801 34 00 5801 35 00 5801 36 00 5802 20 00 5802 30 00 32 (a ) 5801 22 00 (a) Of which: cotton corduroy 39 Table linen, toilet and kitchen linen, other than knitted or crocheted, other than of terry towelling or similar terry fabrics of cotton 6302 6302 6302 ex 6302 6302 6302 6302 ex 6302 51 10 51 90 53 90 59 00 91 10 91 90 93 90 99 00 No L 326/38 | EN Official Journal of the European Communities 30 . 12 . 95 GROUP II B ( 1 ) (2 ) ( 3 ) (4 ) (5 ) 12 6115 12 00 Pantyhose and tights , stockings, understockings, socks , ankle-socks, 24,3 41 6115 19 10 sockettes and the like, knitted or crocheted, other than for babies , pairs I 6115 19 90 including stockings for varicose veins , other than products of category 6115 20 11 70 I 6115 20 90 \ I 6115 91 00 I l 6115 92 00 6115 93 10 \ 6115 93 30 I 6115 93 99 I 6115 99 00 13 6107 11 00 Men's or boys' underpants and briefs , women's or girls ' knickers and 17 59 6107 12 00 briefs , knitted or crocheted, of wool, cotton or man-made fibres 6107 19 00 6108 21 00 6108 22 00 6108 29 00 14 6201 11 00 Men's or boys' woven overcoats, raincoats and other coats, cloaks and 0,72 1 389 ex 6201 12 10 capes, of wool, of cotton or of man-made textile fibres (other than ex 6201 12 90 parkas ) (of category 21 ) ex 6201 13 10 ex 6201 13 90 6210 20 00 15 6202 11 00 Women's or girls' woven overcoats , raincoats and other coats, cloaks 0,84 1 190 ex 6202 12 10 and capes; jackets and blazers, of wool , of cotton or of man-made ex 6202 12 90 textile fibres (other than parkas) (of category 21 ) ex 6202 13 10 ex 6202 13 90 I 6204 31 00 6204 32 90 6204 33 90 \ 6204 39 19 I 6210 30 00 16 6203 11 00 Men's or boys' suits and ensembles, other than knitted or crocheted, of 0,80 1 250 6203 12 00 wool, of cotton or of man-made fibres , excluding ski suits; men's or 6203 19 10 boys' track suits with lining, with an outer shell of a single identical 6203 19 30 fabric , of cotton or of man-made fibres 6203 21 00 6203 22 80 6203 23 80 6203 29 18 6211 32 31 6211 33 31 17 6203 31 00 Men's or boys' jackets and blazers, other than knitted or crocheted , of 1,43 700 6203 32 90 wool, of cotton or of man-made fibres 6203 33 90 6203 39 19 18 6207 11 00 Men's or boys' singlets and other vests, underpants, briefs, nightshirts , 6207 19 00 pyjamas, bathrobes, dressing gowns and similar articles, other than 6207 21 00 knitted or crocheted 6207 22 00 6207 29 00 6207 91 10 I 6207 91 90 \ 30 . 12 . 95 I EN I Official Journal of the European Communities No L 326/39 ( 1 ) ( 3 ) 4 (5 )(2 ) 6207 92 00 6207 99 00 18 (cont'd) Women's or girls ' singlets and other vests , slips, petticoats , briefs, panties, nightdresses, pyjamas, negliges , bathrobes, dressing gowns and similar articles, other than knitted or crocheted 6208 6208 6208 6208 6208 6208 6208 6208 6208 6208 6208 6208 11 00 19 10 19 90 21 00 22 00 29 00 91 11 91 19 91 90 92 10 92 90 99 00 19 Handkerchiefs, other than knitted or crocheted 59 176213 20 00 6213 90 00 21 2,3 435Parkas; anoraks, windcheaters, waister jackets and the like, other than knitted or crocheted, of wool , of cotton or man-made fibres; upper parts of track suits with lining, other than category 16 or 29, of cotton or of man-made fibres ex 6201 12 10 ex 6201 12 90 ex 6201 13 10 ex 6201 13 90 6201 91 00 6201 92 00 6201 93 00 ex 6202 12 10 ex 6202 12 90 ex 6202 13 10 ex 6202 13 90 6202 91 00 6202 92 00 6202 93 00 6211 32 41 6211 33 41 6211 42 41 6211 43 41 6107 21 00 6107 22 00 6107 29 00 6107 91 10 6107 91 90 6107 92 00 ex 6107 99 00 6108 31 10 6108 31 90 6108 32 11 6108 32 19 6108 32 90 6108 39 00 6108 91 10 6108 91 90 6108 92 00 6108 99 10 25724 Men's or boys' nightshirts , pyjamas, bathrobes, dressing gowns and similar articles, knitted or crocheted 3,9 Women's or girls' nightdresses, pyjamas, negliges, bathrobes, dressing gowns and similar articles , knitted or crocheted 26 323Women 's or girls ' dresses, of wool, of cotton or of man-made 3,1 fibres 6104 41 00 6104 42 00 6104 43 00 6104 44 00 6204 41 00 6204 42 00 6204 43 00 6204 44 00 No L 326/40 I EN I Official Journal of the European Communities 30. 12 . 95 ( 1 ) (2 ) ( 3 ) (4 ) ( 5 ) 27 6104 51 00 Women's or girls ' skirts , including divided skirts 2,6 385 6104 52 00 6104 53 00 \ 6104 59 00 6204 51 00 6204 52 00 6204 53 00 6204 59 10 \ 28 6103 41 10 Trousers, bib and brace overalls , breeches and shorts (other than 1,61 620 6103 41 90 swimwear), knitted or crocheted, of wool, of cotton or of man-made 6103 42 10 fibres 6103 42 90 6103 43 10 6103 43 90 6103 49 10 6103 49 91 6104 61 10 l 6104 61 90 ­ 6104 62 10 6104 62 90 6104 63 10 6104 63 90 6104 69 10 I 6104 69 91 \ 29 6204 11 00 Women's or girls ' suits and ensembles, other than knitted or 1,37 730 6204 12 00 crocheted, of wool, of cotton or of man-made fibres, excluding ski 6204 13 00 suits ; women's or girls ' track suits with lining, with an outer shell of an 6204 19 10 identical fabric, of cotton or of man-made fibres 6204 21 00 - 6204 22 80 6204 23 80 6204 29 18 621142 31 6211 43 31 31 6212 10 00 BrassiÃ ¨res, woven, knitted or crocheted 18,2 55 68 6111 10 90 Babies ' garments and clothing accessories, excluding babies' gloves, 6111 20 90 mittens and mitts of categories 10 and 87, and babies' stockings, socks 6111 30 90 and sockettes, other than knitted or crocheted, of category 88 ex 6111 90 00 ex 6209 10 00 ex 6209 20 00 ex 6209 30 00 ex 6209 90 00 \ | 73 6112 11 00 Tracksuits of knitted or crocheted fabric, of wool, of cotton or of 1,67 600 6112 12 00 man-made textile fibres 6112 19 00 | 76 6203 22 10 Men's or boys' industrial or occupational clothing, other than knitted 6203 23 10 or crocheted; Women's or girls ' aprons, smock-overalls and other 6203 29 U industrial or occupational clothing, other than knitted or 6203 32 10 crocheted 6203 33 10 6203 39 11 6203 42 11 I 6203 42 51 \ 6203 43 11 I I 6203 43 31 I I 6203 49 11 I I 6203 49 31 I l 30 . 12 . 95 I EN I Official Journal of the European Communities No L 326/41 2 ( 3 ) (4 ) ( 5 )( 1 ) 76 (cont'd) 6204 22 10 6204 23 10 6204 29 11 6204 32 10 6204 33 10 6204 39 11 6204 62 11 6204 62 51 6204 63 11 6204 63 31 6204 69 11 6204 69 31 6211 32 10 6211 33 10 6211 42 10 6211 43 10 77 ex 6211 20 00 Ski suits , other than knitted or crocheted 78 Garments , other than knitted or crocheted, excluding garments of categories 6 , 7, 8 , 14, 15 , 16 , 17, 18 , 21 , 26, 27, 29, 68 , 72, 76 and 77 6203 41 30 6203 42 59 6203 43 39 6203 49 39 6204 61 80 6204 61 90 6204 62 59 6204 62 90 6204 63 39 6204 63 90 6204 69 39 6204 69 50 6210 40 00 6210 50 00 6211 31 00 6211 32 90 6211 33 90 6211 41 00 6211 42 90 6211 43 90 83 Overcoats , jackets, blazers and other garments, including ski suits, knitted or crocheted, excluding garments of categories 4, 5 , 7, 13, 24, 26, 27, 28 , 68 , 69, 72, 73 , 74 and 75 6101 10 10 6101 20 10 6101 30 10 6102 10 10 6102 20 10 6102 30 10 6103 31 00 6103 32 00 6103 33 00 ex 6103 39 00 6104 31 00 6104 32 00 6104 33 00 ex 6104 39 00 ex 6112 20 00 6113 00 90 6114 10 00 6114 20 00 6114 30 00 No L 326/42 I EN I Official Journal of the European Communities 30 . 12 . 95 GROUP III A 1 ( 3 ) (4 ) 5 33 ( 2 ) 5407 20 11 6305 32 81 6305 32 89 6305 33 91 6305 33 99 Woven fabrics of synthetic filament yarn obtained from strip or the like of polyethylene or polypropylene, less than 3 m wide Sacks and bags, of a kind used for the packing of goods, not knitted or crocheted, obtained from strip or the like 34 5407 20 19 Woven fabrics of synthetic filament yarn, obtained from strip or the like of polyethylene or polypropylene, 3 m or more wide 35 Woven fabrics of synthetic fibres (continuous), other than those for tyres of category 114 5407 10 00 5407 20 90 5407 30 00 5407 41 00 5407 42 00 5407 43 00 5407 44 00 5407 51 00 5407 52 00 5407 53 00 5407 54 00 5407 61 10 5407 61 30 5407 61 50 5407 61 90 5407 69 10 5407 69 90 5407 71 00 5407 72 00 5407 73 00 5407 74 00 5407 81 00 5407 82 00 5407 83 00 5407 84 00 5407 91 00 5407 92 00 5407 93 00 5407 94 00 ex 5811 00 00 ex 5905 00 70 35 (a ) ( a ) Of which: other than unbleached or bleached 5407 42 00 5407 43 00 5407 44 00 5407 52 00 5407 53 00 5407 54 00 5407 61 30 5407 61 50 5407 61 90 5407 69 90 5407 72 00 5407 73 00 5407 74 00 5407 82 00 30 . 12 . 95 I EN I Official Journal of the European Communities No L 326/43 ( 1 ) ( 3 ) (4 ) (5 35 (a ) (cont 'd) ( 2 ) 5407 83 00 5407 84 00 5407 92 00 5407 93 00 5407 94 00 ex 5811 00 00 ex 5905 00 70 36 Woven fabrics ofcontinuous artificial fibres , other than those for tyres of category 114 36 (a ) (a ) Of which : other than unbleached or bleached 5408 10 00 5408 21 00 5408 22 10 5408 22 90 5408 23 10 5408 23 90 5408 24 00 5408 31 00 5408 32 00 5408 33 00 5408 34 00 ex 5811 00 00 ex 5905 00 70 5408 10 00 5408 22 10 5408 22 90 5408 23 10 5408 23 90 5408 24 00 5408 32 00 5408 33 00 5408 34 00 ex 5811 00 00 ex 5905 00 70 551 6 11 00 5516 12 00 5516 13 00 5516 14 00 5516 21 00 5516 22 00 5516 23 10 5516 23 90 5516 24 00 5516 31 00 5516 32 00 5516 33 00 5516 34 00 551 6 41 00 5516 42 00 5516 43 00 5516 44 00 5516 91 00 5516 92 00 5516 93 00 5516 94 00 5803 90 50 ex 5905 00 70 37 Woven fabrics of artificial staple fibres No L 326/44 I EN I Official Journal of the European Communities 30. 12 . 95 (41 (3 5 37(a ) (a ) Of which: other than unbleached or bleached (2 ) 5516 12 00 5516 13 00 5516 14 00 5516 22 00 5516 23 10 5516 23 90 5516 24 00 5516 32 00 5516 33 00 5516 34 00 5516 42 00 5516 43 00 5516 44 00 5516 92 00 5516 93 00 5516 94 00 5803 90 50 ex 5905 00 70 38 A 6002 43 11 6002 93 10 Knitted or crocheted synthetic curtain fabric including net curtain fabric 38 B Net curtains, other than knitted or crochetedex 6303 91 00 ex 6303 92 90 ex 6303 99 90 40 Woven curtains ( including drapes, interior blinds, curtain and bed valances and other furnishing articles), other than knitted or crocheted, of wool, of cotton or of man-made fibres ex 6303 91 00 ex 6303 92 90 ex 6303 99 90 6304 19 10 ex 6304 19 90 6304 92 00 ex 6304 93 00 ex 6304 99 00 41 Yarn of synthetic filament (continuous), not put up for retail sale, other than non-textured single yarn untwisted or with a twist of not more than 50 turns per metre 5401 10 11 5401 10 19 5402 10 10 5402 10 90 5402 20 00 5402 31 10 5402 31 30 5402 31 90 5402 32 00 5402 33 10 5402 33 90 5402 39 10 5402 39 90 5402 49 10 5402 49 91 5402 49 99 5402 51 10 5402 51 30 5402 51 90 5402 52 10 5402 52 90 5402 59 10 30 . 12 . 95 I EN I Official Journal of the European Communities No L 326/45 i &lt;2 ( 3 ) (4 ) (5 41 (cont'd) 5402 5402 5402 5402 5402 5402 5402 5402 59 90 61 10 61 30 61 90 62 10 62 90 69 10 69 90 ex 5604 20 00 ex 5604 90 00 42 5401 20 10 Yarn of continuous man-made fibres, not put up for retail sale: Yarn of artificial fibres ; yarn of artificial filaments, not put up for retail sale, other than single yarn of viscose rayon untwisted or with a twist of not more than 250 . turns per metre and single non-textured yarn of cellulose acetate 5403 10 00 5403 20 10 5403 20 90 ex 5403 32 00 5403 33 90 5403 39 00 5403 41 00 5403 42 00 5403 49 00 ex 5604 20 00 43 Yarn of man-made filament, yarn of staple artificial fibres , cotton yarn, put up for retail sale 5204 20 00 5207 10 00 5207 90 00 5401 10 90 5401 20 90 5406 10 00 5406 20 00 5508 20 90 5511 30 00 46 Carded or combed sheep's or lambs' wool or other fine animal hair 5105 10 00 5105 21 00 5105 29 00 5105 30 10 5105 30 90 47 Yarn of carded sheep's or lambs' wool (woollen yarn) or of carded fine animal hair, not put up for retail sale 5106 10 10 5106 10 90 5106 20 11 5106 20 19 5106 20 91 5106 20 99 5108 10 10 5108 10 90 48 Yarn of combed sheep 's or lambs' wool (worsted yarn ) or of combed fine animal hair, not put up for retail sale 510710 10 510710 90 5107 20 10 5107 20 30 No L 326/46 I EN I Official Journal of the European Communities 30 . 12 . 95 l ) ( 3 ) 4 ) 5 ) 48 (cont 'd) (2 ) 5107 20 51 5107 20 59 5107 20 91 5107 20 99 5108 20 10 5108 20 90 49 Yarn of sheep's or lambs' wool or of fine animal hair, put up for retail sale 5109 10 10 5109 10 90 5109 90 10 5109 90 90 50 Woven fabrics of sheep's or lambs' wool or of fine animal hair5111 11 11 5111 11 19 5111 11 91 5111 11 99 5111 19 11 5111 19 19 5111 19 31 5111 19 39 5111 19 91 5111 19 99 5111 20 00 5111 30 10 5111 30 30 5111 30 90 5111 90 10 5111 90 91 5111 90 93 5111 90 99 5112 11 10 5112 11 90 5112 19 11 5112 19 19 5112 19 91 5112 19 99 5112 20 00 5112 30 10 5112 30 30 5112 30 90 5112 90 10 5112 90 91 5112 90 93 5112 90 99 51 5203 00 00 Cotton, carded or combed 53 5803 10 00 Cotton gauze 54 5507 00 00 Staple artificial fibres , including waste, carded, combed or otherwise processed for spinning 55 Synthetic staple fibres , includingwaste, carded or combed or otherwise processed for spinning 5506 10 00 5506 20 00 5506 30 00 5506 90 10 5506 90 91 5506 90 99 30 . 12 . 95 I EN I Official Journal of the European Communities No L 326/47 1 ( 3 ) 4 ( 5 ) 56 (2 ) 5508 10 90 5511 10 00 5511 20 00 Yarn of staple synthetic fibres ( including waste ), put up for retail sale 58 Carpets, carpetines and rugs, knotted (made up or not)5701 10 10 5701 10 91 5701 10 93 5701 10 99 5701 90 10 5701 90 90 59 Carpets and other textile floor coverings, other than the carpets of category 58 5702 10 00 5702 31 10 5702 31 30 5702 31 90 5702 32 10 5702 32 90 5702 39 10 5702 41 10 5702 41 90 5702 42 10 5702 42 90 5702 49 10 5702 51 00 5702 52 00 ex 5702 59 00 5702 91 00 5702 92 00 ex 5702 99 00 5703 10 10 5703 10 90 5703 20 11 5703 20 19 5703 20 91 5703 20 99 5703 30 11 5703 30 19 5703 30 51 5703 30 59 5703 30 91 5703 30 99 5703 90 10 5703 90 90 5704 10 00 5704 90 00 5705 00 10 5705 00 31 5705 00 39 ex 5705 00 90 60 5805 00 00 Tapestries , hand-made, of the type Gobelins, Flanders , Aubusson, Beauvais and the like, and needleworked tapestries (for example, petit point and cross stitch ) made in panels and the like by hand 61 Narrow-woven fabrics, and narrow fabrics ( bolduc ) consisting of warp without weft assembled by means of an adhesive, other than labels and similar articles of category 62 Elastic fabrics and trimmings (not knitted or crocheted ), made from textile materials assembled from rubber thread ex 5806 10 00 5806 20 00 5806 31 10 5806 31 90 5806 32 10 5806 32 90 5806 39 00 5806 40 00 No L 326/48 EN Official Journal of the European Communities 30. 12 . 95 ( 2 ) (3 (4 ) ( 5 ) Chenille yarn (including flock chenille yarn), gimped yarn (other than metallized yarn and gimped horsehair yarn): Tulle and other net fabrics but not including woven, knitted or crocheted fabrics, hand or mechanically-made lace, in the piece, in strips or in motifs 5606 00 91 5606 00 99 5804 10 11 5804 10 19 5804 10 90 5804 21 10 5804 21 90 5804 29 10 5804 29 90 5804 30 00 5807 10 10 5807 10 90 5808 10 00 5808 90 00 5810 10 10 5810 10 90 5810 91 10 5810 91 90 5810 92 10 5810 92 90 5810 99 10 5810 99 90 Labels , badges and the like of textile materials, not embroidered, in the piece, in strips or cut to shape or size , woven Braids and ornamental trimmings in the piece; tassels, pompons and the like Embroidery, in the piece, in strips or in motifs ( 1 ) 62 63 65 Knitted or crocheted fabric of synthetic fibres containing by weight 5 % or more of elastomeric yarn and knitted or crocheted fabric containing by weight 5 % or more of rubber thread Raschel lace and long-pile fabric of synthetic fibres Knitted or crocheted fabric other than those ofcategories 38 A and 63 , of wool, of cotton or of man-made fibres 5906 91 00 ex 6002 10 10 6002 10 90 ex 6002 30 10 6002 30 90 ex 6001 10 00 6002 20 31 6002 43 19 5606 00 10 ex 6001 10 00 6001 21 00 6001 22 00 6001 29 10 6001 91 10 6001 91 30 6001 91 50 6001 91 90 6001 92 10 6001 92 30 6001 92 50 6001 92 90 6001 99 10 ex 6002 10 10 6002 20 10 6002 20 39 6002 20 50 6002 20 70 ex 6002 30 10 6002 41 00 6002 42 10 6002 42 30 6002 42 50 6002 42 90 30 . 12 . 95 I EN I Official Journal of the European Communities No L 326/49 ( l ) (2 ) ( 3 ) ( 4 ) 5 ) 65 (cont 'd) 6002 43 31 6002 43 33 6002 43 35 6002 43 39 6002 43 50 6002 43 91 6002 43 93 6002 43 95 6002 43 99 6002 91 00 6002 92 10 6002 92 30 6002 92 50 6002 92 90 6002 93 31 6002 93 33 6002 93 35 6002 93 39 6002 93 91 6002 93 99 66 Travelling rugs and blankets , other than knitted or crocheted, of wool, of cotton or of man-made fibres 6301 10 00 6301 20 91 6301 20 99 6301 30 90 ex 6301 40 90 ex 6301 90 90 No L 326/50 EN Official Journal of the European Communities 30 . 12 . 95 GROUP III B 1 ( 2 ) ( 3 ) (4 ) ( 5 ) 10 59Gloves, mittens and mitts, knitted or crocheted 17 pairs 6111 10 10 6111 20 10 6111 30 10 ex 6111 90 00 6116 10 20 6116 10 80 6116 91 00 6116 92 00 6116 93 00 - 6116 99 00 67 Knitted or crocheted clothing accessories other than for babies; household linen of all kinds, knitted or crocheted; curtains (including drapes ) and interior blinds, curtain or bed valances and other furnishing articles knitted or crocheted; knitted or crocheted blankets and travelling-rugs, other knitted or crocheted articles including parts of garments or of clothing accessories 5807 90 90 6113 00 10 6117 10 00 6117 20 00 6117 80 10 6117 80 90 6117 90 00 6301 20 10 6301 30 10 6301 40 10 6301 90 10 6302 10 10 6302 10 90 6302 40 00 ex 6302 60 00 6303 11 00 6303 12 00 6303 19 00 6304 11 00 6304 91 00 ex 6305 20 00 ex 6305 32 90 ex 6305 39 00 ex 6305 90 00 6305 32 11 6305 33 10 6307 10 10 6307 90 10 67 a 6305 31 11 6305 33 10 (a ) Of which: sacks and bags of a kind used for the packing of goods, made from polyethylene or polypropylene strip 69 Women's or girls ' slips and petticoats , knitted or crocheted 7,8 1286108 11 10 6108 11 90 6108 19 10 6108 19 90 70 336115 11 00 6115 20 19 6115 93 91 Pantyhose and tights of synthetic fibres , measuring per single yarn less 30,4 than 67 decitex ( 6,7 tex ) pairs Women's full-length hosiery of synthetic fibres 30 . 12 . 95 | EN I Official Journal of the European Communities No L 326/51 i ) 2 ( 3 ) (4 ( 5 ) 72 6112 31 10 Swimwear, of wool, of cotton or of man-made fibres 9,7 103 6112 31 90 6112 39 10 6112 39 90 6112 4110 6112 41 90 6112 49 10 6112 49 90 6211 1100 6211 12 00 74 6104 11 00 Women's or girls' knitted or crocheted suits and ensembles, of wool, 1,54 650 6104 12 00 of cotton or of man-made fibres, excluding ski suits 6104 13 00 ex 6104 19 00 6104 21 00 6104 22 00 6104 23 00 ex 6104 29 00 75 6103 11 00 Men's or boys' knitted or crocheted suits and ensembles, of wool, of 0,80 1 250 6103 12 00 cotton or of man-made fibres, excluding ski suits 6103 19 00 6103 21 00 6103 22 00 6103 23 00 6103 29 00 84 6214 20 00 Shawls, scarves, mufflers, mantillas, veils and the like other than 6214 30 00 knitted or crocheted, of wool, of cotton or of man-made fibres 6214 40 00 6214 90 10 85 6215 20 00 Ties, bow ties and cravats not knitted or crocheted, of wool, of cotton 17,9 56 6215 90 00 or of man-made fibres 86 6212 20 00 Corsets, corset-belts, suspender belts, braces, suspenders , garters and 8,8 1 14 6212 30 00 the like, and parts thereof, whether or not knitted or crocheted 6212 90 00 87 ex 6209 10 00 Gloves, mittens and mitts, not knitted or crocheted ex 6209 20 00 ex 6209 30 00 ex 6209 90 00 6216 00 00 88 ex 6209 10 00 Stockings, socks and sockettes, not knitted or crocheted; other clothing ex 6209 20 00 accessories, parts ofgarments or of clothing accessories, other than for ex 6209 30 00 babies, other than knitted or crocheted ex 6209 90 00 621710 00 6217 90 00 No L 326/52 PEN Official Journal of the European Communities 30 . 12 . 95 ( l ) ( 3 ) 4 ( 5 ) 90 Twine, cordage, ropes and cables of synthetic fibres , plaited or not ( 2 ) 5607 41 00 5607 49 11 5607 49 19 5607 49 90 5607 50 11 5607 50 19 5607 50 30 5607 50 90 91 Tents6306 21 00 6306 22 00 6306 29 00 93 ex 6305 20 00 ex 6305 32 90 ex 6305 39 00 Sacks and bags, of a kind used for the packing of goods of woven fabrics , other than made from polyethylene or polypropylene strip 94 Wadding of textile materials and articles thereof; textile fibres , not exceeding 5 mm in length ( flock ), textile dust and mill neps 5601 10 10 5601 10 90 5601 21 10 5601 21 90 5601 22 10 5601 22 91 5601 22 99 5601 29 00 5601 30 00 95 Felt and articles thereof, whether or not impregnated or coated, other than floor coverings 96 5602 10 19 5602 10 31 5602 10 39 5602 10 90 5602 21 00 5602 29 90 5602 90 00 ex 5807 90 10 ex 5905 00 70 6210 10 10 6307 90 91 5603 11 10 5603 11 90 5603 12 10 5603 12 90 5603 13 10 5603 13 90 5603 14 10 5603 14 90 5603 91 10 ' 5603 91 90 5603 92 10 5603 92 90 5603 93 10 5603 93 90 5603 94 10 5603 94 90 ex 5807 90 10 ex 5905 00 70 Non-woven fabrics and articles of such fabrics, whether or not impregnated, coated, covered or laminated 30 . 12 . 95 PEN Official Journal of the European Communities No L 326/53 1 (2 ) &lt; 3 ) 4 ( 5 ) 96 (cont 'd) 6210 10 91 6210 10 99 ex 6301 40 90 ex 6301 90 90 6302 22 10 6302 32 10 6302 53 10 6302 93 10 6303 92 10 6303 99 10 ex 6304 19 90 ex 6304 93 00 ex 6304 99 00 ex 6305 32 90 ex 6305 39 00 6307 10 30 ex 6307 90 99 97 Nets and netting made of twine, cordage or rope and made up fishing nets of yarn, twine, cordage or rope 5608 11 11 5608 11 19 5608 11 91 5608 11 99 5608 19 11 5608 19 19 5608 19 31 5608 19 39 5608 19 91 5608 19 99 5608 90 00 98 5609 00 00 5905 00 10 Other articles made from yarn, twine, cordage, rope or cables, other than textile fabrics, articles made from such fabrics and articles of category 97 99 Textile fabrics coated with gum or amylaceous substances, of a kind used for the outer covers of books and the like; tracing cloth; prepared painting canvas; buckram and similar stiffened textile fabrics of a kind used for hat foundations Linoleum, whether or not cut to shape; floor coverings consisting of a coating or covering applied on a textile backing, whether or not cut to shape; 5901 10 00 5901 90 00 5904 10 00 5904 91 10 5904 91 90 5904 92 00 5906 10 10 5906 10 90 5906 99 10 5906 99 90 5907 00 10 5907 00 90 Rubberized textile fabrics, not knitted or crocheted, excluding those for tyres Textile fabrics otherwise impregnated or coated; painted canvas being theatrical scenery, studio back-cloths or the like, other than of category 100 No L 326/54 I EN I Official Journal of the European Communities 30 . 12 . 95 1 ) ( 3 ) 4 (5 ) 100 Textile fabrics impregnated, coated, covered or laminated with preparations of cellulose derivatives or of other artificial plastic materials ( 2 ) 5903 10 10 5903 10 90 5903 20 10 5903 20 90 5903 90 10 5903 90 91 5903 90 99 101 ex 5607 90 00 Twine, cordage, ropes and cables, plaited or not, other than of synthetic fibres 109 Tarpaulins, sails , awnings, and sunblinds6306 11 00 6306 12 00 6306 19 00 6306 31 00 6306 39 00 110 woven pneumatic mattresses6306 41 00 6306 49 00 111 6306 91 00 6306 99 00 Camping goods, woven, other than pneumatic mattresses and tents 112 6307 20 00 ex 6307 90 99 Other made up textile articles, woven, excluding those of categories 113 and 114 113 6307 10 90 Floor cloths, dish cloths and dusters, other than knitted or crocheted 114 Woven fabrics and articles for technical uses5902 10 10 5902 10 90 5902 20 10 5902 20 90 5902 90 10 5902 90 90 5908 00 00 5909 00 10 5909 00 90 5910 00 00 5911 10 00 ex 5911 20 00 5911 31 11 5911 31 19 5911 31 90 5911 32 10 5911 32 90 5911 40 00 5911 90 10 5911 90 90 30 . 12 . 95 | EN I Official Journal of the European Communities No L 326/55 1 ( 3 ) 4 5 115 Flax or ramie yarn (2 ) 5306 10 11 5306 10 19 5306 10 31 5306 10 39 5306 10 50 5306 10 90 5306 20 11 5306 20 19 5306 20 90 5308 90 11 5308 90 13 5308 90 19 117 Woven fabrics of flax or of ramie5309 11 11 5309 11 19 5309 11 90 5309 19 10 5309 19 90 5309 21 10 5309 21 90 5309 29 10 5309 29 90 5311 00 10 5803 90 90 5905 00 31 5905 00 39 118 Table linen, toilet linen and kitchen of flax or ramie, other than knitted or crocheted 6302 29 10 6302 39 10 6302 39 30 6302 52 00 ex 6302 59 00 6302 92 00 ex 6302 99 00 120 Curtains ( including drapes ), interior blinds, curtain and bed valances and other furnishing articles, not knitted or crocheted, of flax or ramie ex 6303 99 9,0 6304 19 30 ex 6304 99 00 121 ex 5607 90 00 Twine, cordage, ropes and cables, plaited or not, of flax or ramie 122 ex 6305 90 00 Sacks and bags, of a kind used for the packing of goods, used, of flax, other than knitted or crocheted 123 5801 90 10 Woven-pile fabrics and chenille fabrics of flax or ramie, other than narrow-woven fabrics Shawls, scarves, mufflers , mantillas, veils and the like, of flax or ramie, other than knitted or crocheted 6214 90 90 No L 326/56 I EN I Official Journal of the European Communities 30 . 12 . 95 ANNEX II TAIWAN: COMMUNITY QUANTITATIVE LIMITS Category Unit Limit 1996 Limit 1997 Limit 1998 GROUPIA 2 tonnes 5 857 5 863 5 869 2a tonnes 411 413 415 3 tonnes 8 295 8 336 8 378 3a tonnes 742 750 757 GROUP I B 4 0 1 000 pieces 10 701 10 840 10 981 5 1 000 pieces 20 876 21 001 21 127 6 ( ] ) 1 000 pieces 5 450 5 518 5 587 7 1 000 pieces 3 353 3 382 3411 8 1 000 pieces 8 879 8 968 9 057 GROUP II A 20 tonnes 262 268 275 22 tonnes 8 416 8 585 8 756 23 tonnes 5 030 5 181 5 336 GROUP II B 12 1 000 pairs 36 046 36 767 37 503 13 1 000 pieces 2 790 2 846 2 903 14 1 000 pieces 3 738 3 868 4 004 15 1 000 pieces 2 425 2 498 2 573 16 1 000 pieces 429 437 446 17 1 000 pieces 850 867 884 18 tonnes 1 834 1 880 1 927 21 C ) 1 000 pieces 5 839 5 926 6 015 24 1 000 pieces 4 023 4 123 4 226 26 1 000 pieces 3 141 3 172 3 204 27 1 000 pieces 1 732 1 767 1 802 28 (') 1 000 pieces 1 954 2 003 2 053 68 tonnes 631 656 682 73 1 000 pieces 1 630 1 654 1 679 77 tonnes 382 405 430 78 tonnes 4 467 4 601 4 739 83 tonnes 998 1 028 1 059 (') See Appendix A. 30 . 12 . 95 I EN I Official Journal of the European Communities No L 326/57 Category Unit Limit1996 Limit 1997 Limit 1998 . GROUP IIIA l 33 tonnes 1 481 1 555 1 632 35 tonnes 6 968 7 246 7 536 37 tonnes 16 971 17 650 18 356 GROUP IIIB 10 67 74 91 97 97a (') 110 1 000 pairs tonnes 1 000 pieces tonnes tonnes tonnes tonnes 22 861 1 474 273 1 258 1 148 523 4 482 23 775 1 555 288 1 321 1 205 549 4 751 24 726 1 640 304 1 387 1 265 576 5 036 {') See Appendix A. No L 326/58 I EN I Official Journal of the European Communities 30 . 12 . 95 Appendix A Category Remarks 4 For the purpose of setting off exports against the agreed quantitative limits a conversion rate of five garments (other than babies' garments ) of a maximum commercial size of 130 cm or three garments whose commercial size exceeds 130 cm may be applied for up to 4% of the quantitative limits . The export licence concerning these products must bear, in box 9 , the words 'The conversion rate for garments of a commercial size of not more than 130 cm must be applied '. 6 For the purpose of setting off exports against the agreed quantitative limits a conversion rate of five garments (other than babies' garments ) of a maximum commercial size of 130 cm or three garments whose commercial size exceeds 130 cm may be applied for up to 5 % of the quantitative limits . The export licence concerning these products must bear, in box 9 , the words 'The conversion rate for garments of a commercial size of not more than 130 cm must be applied '. 21 For the purpose of setting off exports against the agreed quantitative limits a conversion rate of five garments (other than babies' garments ) of a maximum commercial size of 130 cm or three garments whose commercial exceeds 130 cm may be applied for up to 4 % of the quantitative limits . The export licence concerning these products must bear, in box 9 , the words 'The conversion rate for garments of a commercial size of not more than 130 cm must be applied '. 28 In addition to the quantitative limits laid down in Annex V, specific quantities were agreed for exports of bib and brace overalls, breeches and shorts falling within CN codes 6103 41 90, 6103 42 90, 6103 43 90, 6103 49 91 , 6104 61 90, 6104 62 90, 6104 63 90 and 6104 69 91 only: 1996 : 179 tonnes 1997: 183 tonnes 1998 : 187 tonnes 97a Fine nets (CN codes 5608 11 19 and 5608 11 99 ) ANNEX III 1 Exporter ( name, full address , country) Exportateur (nom , adresse complÃ ¨te , pays) ORIGINAL 2 No BD 3 Export year AnnÃ ©e d' exportation 4 Category number NumÃ ©ro de catÃ ©gorie EXPORT LICENCE (Textile products) LICENCE D' EXPORTATION (Produits textiles) 5 Consignee (name , full address , country) Destinataire (nom , adresse complÃ ¨te , pays ) 6 Country of origin Pays d'origine 7 Country of destination Pays de destination 8 Place and date of shipment - Means of transport Lieu et date d'embarquement - Moyen de transport 9 Supplementary details DonnÃ ©es supplÃ ©mentaires NON-RESTRAINED TEXTILE CATEGORY CATÃ GORIE TEXTILE NON LIMITÃ E 10 Marks and numbers - Number and kind of packages - DESCRIPTION OF GOODS Marques et numÃ ©ros - Nombre et nature des colis - DÃ SIGNATION DES MARCHANDISES 1 1 Quantity (') QuantitÃ © 0 12 FOB value (2) Valeur fob (2) 13 CERTIFICATION BY THE COMPETENT AUTHORITY - VISA DE L'AUTORITÃ  COMPÃ TENTE I , the undersigned , certify that the goods described above originated in the country shown in box No 6, in accordance with the provisions in force in the Agreement on trade in textile products between the European Community and the Republic of Latvia . Je soussignÃ © certifie que les marchandises dÃ ©signÃ ©es ci-dessus sont originaires du pays figurant dans la case 6 , conformÃ ©ment aux dispositions en vigueur dans l'Accord sur le commerce des produits textiles entre la CommunautÃ © Ã ©conomique europÃ ©enne et la Lettonie. 14 Competent authority ( name, full address , country) AutoritÃ © compÃ ©tente ( nom, adresse complÃ ¨te , pays) At - Ã , on - le (Signature ) (Stamp - Cachet) (1 ) Sh ow ne t w eig ht (kg)a nd al so qu an tity in th e un it pr es cri be d fo r c at eg or yw he re ot he rt ha n ne t w eig ht - ind iqu er le po ids ne t e n kil og ra m m es ai ns i q ue la qu an titÃ © da ns l'u ni tÃ © pr Ã ©v ue po ur la ca tÃ © go rie si ce tte un itÃ © n' es t p as le po ids net. (2 ) In th e cu rre nc y of th e sa le co nt ra ct - D an s la m on na ie du co nt ra td e vente. class="page"> ANNEX IV 1 Exporter (name, full address , country) Exportateur (nom. adresse complÃ ¨te , pays ) ORIGINAL 2 No CERTIFICATE in regard to HANDLOOMS , TEXTILE HANDICRAFTS and TRA ­ DITIONAL TEXTILE PRODUCTS , OF THE COTTAGE INDUSTRY, issued in conformity with and under the conditions regulating trade in textile products with the European Economic Community CERTIFICAT relatif aux TISSUS TISSÃ S SUR MÃ TIERS A MAIN , aux PRO ­ DUITS TEXTILES FAITS Ã » LA MAIN , et aux PRODUITS TEXTILES RELEVANT DU FOLKLORE TRADITIONNEL, DE FABRICATION ARTISANALE, dÃ ©livrÃ © en conformitÃ © avec et sous les conditions rÃ ©gissant les Ã ©changes de produits textiles avec la CommunautÃ © Ã ©conomique europÃ ©enne 3 Consignee ( name , full address , country) Destinataire ( nom. adresse complÃ ¨te , pays ) 4 Country of origin Pays d' origine 5 Country of destination Pays de destination 6 Place and date of shipment  Means of transport Lieu et date d' embarquement  Moyen de transport 7 Supplementary details DonnÃ ©es supplÃ ©mentaires 8 Marks and numbers - Number and kind of packages - DESCRIPTION OF GOODS Marques et numÃ ©ros  Nombre et nature des colis - DÃ SIGNATION DES MARCHANDISES Ã ¦ 9 Quantity QuantitÃ © t 10 FOB value C ) Vaieur fob (') 11 CERTIFICATION BY THE COMPETENT AUTHORITY - VISA DE L'AUTORITÃ  COMPÃ TENTE I , the undersigned, certify that the consignment described above includes only the following textile products of the cottage industry of the country shown m box No 4 a) fabrics woven on looms operated solely by hand or foot ( handlooms) H b) garments or other textile articles obtained manually from the fabrics described under a ) and sewn solely by hand without the aid of any machine (handicrafts) (*') c) traditional folklore handicraft textile products made by hand , as defined in the list agreed between the European Economic Community, and the country shown in box No 4 Je soussignÃ © certifie que l' envoi dÃ ©crit ci-dessus contient exclusivement les produits textiles suivants relevant de la fabrication artisanale du pays figurant dans la case 4 : a) tissus tissÃ ©s sur des mÃ ©tiers actionnÃ ©s Ã la main ou au pied (handlooms) ( 2 ) b) vÃ ªtements ou autres articles textiles obtenus manuellement Ã partir de tissus dÃ ©crits sous a) et cousus uniquement Ã la main sans l' aide d'une machine (handicrafts) ( 2 ) c ) produits textiles relevant du folklore traditionnel fabriquÃ ©s Ã la main , comme dÃ ©finis dans la liste convenue entre la CommunautÃ © Ã ©conomique europÃ ©enne et le pays indiquÃ © dans la case 4 . 12 Competent authority (name, full address , country ) AutoritÃ © compÃ ©tente (nom, adresse complÃ ¨te , pays) At - Ã , on - le (Signature) (Stamp - Cachet ) (1 ) In th e cu rr en cy of th e sa le co nt ra ct - D an s la m on na ie du co nt ra t de vente. (2 ) D el et e as ap pr op ria te  Bi ffe r la (les) mentio n(s ) inutile(s).